DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-32 are pending.

       Response to Arguments
The rejection of claims 19, 25, 30 and 31 under 35 USC 112(b) has been withdrawn due to applicant’s amendment to the claims.
Applicant’s arguments in light of amendments to the independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1-13. (Canceled)

14.    (Previously Presented) A method performed in a token to authenticate a user to a computer system, the method comprising:

generating a message depending on the generated counter value;
signing the generated message to form a signed message by utilizing a private key of the user, wherein the private key is stored in the token, and wherein the private key or a copy of the private key is not provided to the computer system; and
transmitting the signed message to the computer system, wherein the token is adapted to log on to the computer system as an input device, wherein transmitting the signed message includes encoding and transmitting the signed message as input data, wherein the input data is encoded as one or more keyboard scan codes of a defined language configuration, and wherein the generated message includes a verification code that includes at least two keyboard scan codes, the at least two keyboard scan codes representing, respectively, at least two previously agreed ASCII characters configured to distinguish different language configurations of the keyboard scan codes.

15.    (Previously Presented) The method of claim 14, wherein the generated message to be signed has a minimum length of 32 bytes.

16.    (Previously Presented) The method of claim 14, wherein the signed message comprises a maximum of 127 bytes.

17.    (Previously Presented) The method of claim 14, wherein the signed message is encoded according to a format that increases a length of the signed message by a 4/3 ratio.

18.    (Previously Presented) The method of claim 14, wherein the generated message includes padding bytes that are removed before transmitting the signed message.



20.    (Previously Presented) The method of claim 14, wherein the counting unit includes a clock, and wherein the counter value includes a time stamp.

21.    (Previously Presented) The method of claim 14, wherein the transmitting includes transmitting the signed message via Universal Serial Bus, Bluetooth, or Near Field Communication.

22.    (Previously Presented) The method of claim 14, wherein the input device is a human input device.

23.    (Previously Presented) The method of claim 14, wherein the verification code is included in the generated message before the generated message is signed.

24.    (Previously Presented) The method of claim 17, wherein the format is a Base64 format.

25.    (Previously Amended) A token to authenticate a user to a computer system, comprising:
a counting unit configured to generate a plurality of counter values, wherein at least a portion of generated counter values forms a strictly monotonous sequence;
a memory configured to store a private key associated with the user;
a processing unit configured to:
generate a message, wherein the generated message is generated depending on a generated counter value;
form a signed message, wherein the signed message is formed by signing the generated message utilizing the private key; and

a transmitting unit configured to transmit the signed message to the computer system, wherein the token is adapted to:
generate the generated counter value by utilizing the counting unit; generate the message via the processing unit;
sign the generated message via the processing unit without providing the private key or a copy of the private key to the computer system; and
transmit the signed message to the computer system, wherein the token is adapted to log on to the computer system as an input device.

26.    (Previously Presented) The token of claim 25, wherein the token further comprises:
a first control element configured to initiate an authentication process.

27.    (Previously Presented) The token of claim 25, wherein the memory comprises:
a public key associated with the private key.

28.    (Previously Presented) The token according to claim 27, wherein the token further comprises:
a second control element configured to initiate a public key transmission to the computer system.

29.    (Previously Presented) The token of claim 25, wherein the token is a hardware-implemented token.
30.    (Previously Amended) A method to authenticate a user, the method comprising:

a counting unit configured to generate a plurality of counter values, wherein at least a portion of generated counter values forms a strictly monotonous sequence;
a memory configured to store a private key associated with the user; 
a processing unit configured to:
generate a message, wherein the generated message is generated depending on a generated counter value;
form the signed message, wherein the signed message is formed by signing the generated message utilizing the private key; and
encode the signed message as input data, wherein the input data is encoded as one or more keyboard scan codes of a defined language configuration, and wherein the generated message includes a verification code that includes at least two keyboard scan codes, the at least two keyboard scan codes representing, respectively, at least two previously agreed ASCII characters configured to distinguish different language configurations of the keyboard scan codes; and
a transmitting unit configured to transmit the signed message to the computer system, wherein the token is adapted to:
generate the generated counter value by utilizing the counting unit; generate the message via the processing unit;
sign the generated message via the processing unit without providing the private key or a copy of the private key to the computer system; and
transmit the signed message to the computer system, wherein the token is adapted to log on to the computer system as an input device.
assigning in the computer system the user to the signed message via an identification feature;
verifying in the computer system a signature of the signed message by utilizing a public key of the user;
extracting in the computer system an extracted counter value from the received signed message; and


31. (Previously Amended) A mobile device comprising:
a software-implemented token, wherein the software-implemented token includes instructions;
a hardware counter that, when operating, is configured to generate counter values, wherein least a portion of generated counter values forms a strictly monotonous sequence;
a processor that, when operating, is configured to execute the instructions to:
generate a counter value by utilizing the hardware counter; 
generate a message depending on the generated counter value;
sign the generated message to form a signed message by utilizing a private key, wherein the private key is stored in the software-implemented token, and wherein the private key or a copy of the private key is not provided to a computer system;
encode the signed message as input data to form an encoded signed message, wherein the input data is encoded as one or more keyboard scan codes of a defined language configuration, and wherein the generated message includes a verification code that includes at least two keyboard scan codes, the at least two keyboard scan codes representing, respectively, at least two previously agreed ASCII characters configured to distinguish different language configurations of the keyboard scan codes; and
a transmitting unit that, when operating, is configured to transmit the encoded signed message to the computer system, wherein the software-implemented token is adapted to log on to the computer system as an input device.

stored on a non transitory computer readable medium comprising instructions that, when executed on a processor, cause the processor to:
generate a counter value by utilizing a counting unit implemented in a token, wherein at least a portion of generated counter values forms a strictly monotonous sequence; 
generate a message depending on the generated counter value;
sign the generated message to form a signed message by utilizing a private key of a user, wherein the private key is stored in the token, and wherein the private key or a copy of the private key is not provided to a computer system; and
transmit the signed message to the computer system, wherein the token is adapted to log on to the computer system as an input device, wherein transmitting the signed message includes encoding and transmitting the signed message as input data, wherein the input data is encoded as one or more keyboard scan codes of a defined language configuration, and wherein the generated message includes a verification code that includes at least two keyboard scan codes, the at least two keyboard scan codes representing, respectively, at least two previously agreed ASCII characters configured to distinguish different language configurations of the keyboard scan codes.

				       Allowable Subject Matter
Claims 14-32 are allowed.
 Reason for allowance
The invention defined in claims 14, 25 and 30-32 are not suggested by the prior art of record. 
The prior art of record (in particular, Law; Simon et al. US 20170163629 A1, Masushio; Tomohiro et al. US 20100049984 A1, LU; Zhou et al. US 20150304313 A1, Daigle; Mark R. US 20120214443 A1, BRAAMS; HARM US 20130119130 A1, JEON; Hong Seok et al. US 20170161486 A1, Ross; Brian G. et al. US 20160134599 A1, FANG; “generating a message depending on the generated counter value;
signing the generated message to form a signed message by utilizing a private key of the user, wherein the private key is stored in the token, and wherein the private key or a copy of the private key is not provided to the computer system; and
transmitting the signed message to the computer system, wherein the token is adapted to log on to the computer system as an input device, wherein transmitting the signed message includes encoding and transmitting the signed message as input data, wherein the input data is encoded as one or more keyboard scan codes of a defined language configuration, and wherein the generated message includes a verification code that includes at least two keyboard scan codes, the at least two keyboard scan codes representing, respectively, at least two previously agreed ASCII characters configured to distinguish different language configurations of the keyboard scan codes.” and similar limitations of independent claims 25 and 30-32 in combination with the other claimed features as a whole."
Therefore independent claims 14, 25 and 30-32 are allowed.
Dependent claims 15-24 and 26-29 are also allowed based on their dependencies on independent claims 14 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.